UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1210


WESTMORELAND COAL COMPANY,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; GERALD W. MABE,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(15-0028-BLA)


Submitted:   September 30, 2016              Decided:   October 17, 2016


Before WILKINSON, KING, and WYNN, Circuit Judges.


Petition for review granted; affirmed in part, vacated in part,
and remanded by unpublished per curiam opinion.


Paul E. Frampton, Michael J. Schessler, BOWLES RICE LLP,
Charleston, West Virginia, for Petitioner.       Evan B. Smith,
APPALACHIAN CITIZENS’ LAW CENTER, Whitesburg, Kentucky; H.
Ronnie Montgomery, MONTGOMERY LAW OFFICE, Jonesville, Virginia,
for Respondent Gerald W. Mabe. M. Patricia Smith, Solicitor of
Labor, Rae Ellen James, Associate Solicitor, Gary K. Stearman,
Counsel for Appellate Litigation, Rita A. Roppolo, Office of the
Solicitor, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.,
for Respondent DOWCP.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

        Gerald W. Mabe filed a claim for benefits under the Black

Lung     Benefits     Act     (“BLBA”),         30    U.S.C.       §§ 901-944          (2012).

Following a hearing, the Administrative Law Judge (“ALJ”) found

Mabe’s claim timely and awarded benefits after concluding that

the      responsible          operator,          Westmoreland            Coal          Company

(“Employer”),        failed     to     rebut         the    presumption           of     total

disability     due     to     pneumoconiosis           applied      to     Mabe’s       claim

pursuant to 30 U.S.C. § 921(c)(4) (the “15-year presumption”).

The     Benefits     Review      Board      (“Board”)           affirmed        the      ALJ’s

determination as to the merits of Mabe’s claim but vacated the

ALJ’s     timeliness        determination            and    remanded        for        further

proceedings.         Although    the     ALJ     found      the    claim      untimely      on

remand, the Board later vacated this determination, concluding

that     Employer    failed,     as    a    matter         of     law,   to     rebut      the

presumption    of    timeliness       accorded         Mabe’s      claim.       The      Board

therefore remanded for entry of an award of benefits.                              Employer

now    petitions     for    review     of   the        Board’s      decision       awarding

benefits.

       At the outset, we note that the scope of our review of an

agency decision involving the BLBA is strictly circumscribed.

We review a decision awarding black lung benefits to determine

“whether substantial evidence supports the factual findings of

the ALJ and whether the legal conclusions of the [Board] and ALJ

                                            3
are rational and consistent with applicable law.”                    Hobet Mining,

LLC v. Epling, 783 F.3d 498, 504 (4th Cir. 2015) (alteration in

original omitted).       In so doing, we review legal conclusions of

the Board and ALJ de novo but must defer to the ALJ’s factual

findings if they are supported by substantial evidence.                       Harman

Mining Co. v. Dir., Office of Workers’ Comp. Programs, 678 F.3d
305, 310 (4th Cir. 2012).          “Substantial evidence” is defined as

“such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”                Island Creek Coal Co. v.

Compton, 211 F.3d 203, 207-08 (4th Cir. 2000).

     Employer first challenges the Board’s determination that,

as a matter of law, it failed to meet its burden to rebut the

presumption of timeliness accorded Mabe’s claim under 20 C.F.R.

§ 725.308(c)    (2016).     Our    review    of    the      record    leads   us    to

conclude    that   the   Board’s   decision       as   to    the     timeliness     of

Mabe’s claim is based upon substantial evidence and is without

reversible error.        Westmoreland Coal Co. v. Mabe, No. 15-0028

BLA (B.R.B. Dec. 29, 2015).

     Turning to the merits of Mabe’s claim, the ALJ determined,

and the Board ultimately affirmed, that Mabe was entitled to the

benefit of the 15-year presumption, which Employer failed to

rebut.     If a miner was employed in underground coal mines for 15

years or more, has had a chest x-ray interpreted as negative for

complicated    pneumoconiosis,      and     demonstrates        that    he    has   a

                                      4
totally      disabling   respiratory         or   pulmonary      impairment,       he    is

entitled to a rebuttable presumption that he is totally disabled

due    to    pneumoconiosis.         30    U.S.C.      § 921(c)(4);     20   C.F.R.       §

718.305(b)(1) (2016).              When the presumption applies, the ALJ

must “presume both prongs of the showing required for benefits

eligibility: that the claimant has pneumoconiosis arising from

coal mine employment, and that this disease is a substantially

contributing cause of his disability.”                  Epling, 783 F.3d at 502.

To rebut the presumption, the employer either must demonstrate

that the miner does not have legal pneumoconiosis or clinical

pneumoconiosis        “arising       from       coal     mine     employment”          (the

“pneumoconiosis prong”), 20 C.F.R. § 718.305(d)(1)(i) (2016), or

must affirmatively “rule out” the mining-related disease as a

cause       of   disability   by    demonstrating         that    “no   part      of    the

miner’s respiratory or pulmonary total disability was caused by

pneumoconiosis”       (the    “disability         causation      prong”),    20   C.F.R.

§ 718.305(d)(1)(ii) (2016).

       A claimant may establish the existence of pneumoconiosis,

among other methods, through chest x-rays or medical opinions.

20    C.F.R.     § 718.202(a)(1),         (4)   (2016).       Additionally,       “[t]he

results of any medically acceptable test or procedure,” such as

a CT scan, “which tends to demonstrate the presence or absence

of pneumoconiosis . . . may be submitted in connection with a

claim and shall be given appropriate consideration.”                              See 20

                                            5
C.F.R. § 718.107(a) (2016); Sea “B” Mining Co. v. Addison, 831
F.3d 244, 249 (4th Cir. 2016).                      “Although the regulations group

the forms of permissible evidence into discrete categories, an

ALJ must weigh all of the evidence together when determining

whether       the         miner        has      established             the     presence         of

pneumoconiosis.”            Addison, 831 F.3d at 249.                         By implication,

such    evidence          also    is    relevant       in     considering         whether        an

employer      has    met     its       burden    to       disprove        pneumoconiosis         on

rebuttal.

       Employer posits various errors committed in concluding that

it failed to rebut both prongs of the 15-year presumption.                                       As

to the pneumoconiosis prong, our review of the record leads us

to reject Employer’s arguments that the ALJ improperly weighed

or   failed     to    consider          the   x-ray       and      CT    scan    evidence        in

determining         that         the    radiographic            evidence        of    clinical

pneumoconiosis was in equipoise.                      However, we conclude that the

ALJ’s stated reasons for weighing the medical opinions of Drs.

Basheda     and      Hippensteel         as     to     the      existence        of   clinical

pneumoconiosis are not in accordance with law or supported by

substantial evidence.

       First,       the     ALJ’s      opinion       appears        to     be    based      on    a

fundamental         mischaracterization              of      Dr.        Basheda’s     and        Dr.

Hippensteel’s opinions.                Contrary to the ALJ’s opinion, neither

Dr. Hippensteel nor Dr. Basheda assumed that the x-ray evidence

                                                6
was negative for the presence of pneumoconiosis.                       Rather, each

reviewed both positive and negative x-ray interpretations and

reached an independent conclusion regarding this imaging.                           Dr.

Basheda’s    opinion,     in   particular,      provided       detailed     reasoning

for his determination that the x-rays and CT scan evidence did

not support a finding of pneumoconiosis.                 While the ALJ was not

required to adopt this reasoning, he was required to consider it

and to provide a valid basis for discrediting it.                           See Mingo

Logan Coal Co. v. Owens, 724 F.3d 550, 557 (4th Cir. 2013)

(recognizing discretion accorded ALJ in evaluating evidence but

that ALJ must analyze all relevant evidence and sufficiently

explain his rationale).

      The    parties    appear    to    construe       the    ALJ’s    decision      as

discounting the opinions of Drs. Basheda and Hippensteel because

their conclusion that the x-ray evidence was negative regarding

the   presence     of   pneumoconiosis        directly       conflicted     with    the

ALJ’s determination that the imaging was inconclusive.                            We do

not   read   the   ALJ’s      opinion   to    adequately       articulate     such    a

finding     and   are   obliged   to    confine    our    review      to    the   bases

actually stated by the ALJ.               See Addison, 831 F.3d at 256-57.

Thus,   we   decline     to    consider    at   this     juncture     the    parties’

arguments regarding whether such a conclusion would be legally

supportable had the ALJ reached it.



                                          7
        Second, the ALJ declined to credit the opinions of Drs.

Hippensteel        and    Basheda     after      concluding        that    they     relied

heavily     upon     “unreliable      facts.”         However,       nowhere       in    his

decision did the ALJ identify those facts he found unreliable.

In so doing, the ALJ failed to fully comply with his obligation

to “include a statement of             . . . findings and conclusions, and

the reasons or basis therefor, on all the material issues of

fact,    law,   or       discretion    present      on   the     record.”          Milburn

Colliery    Co.      v.    Hicks,   138 F.3d 524,     536    (4th    Cir.     1998)

(quoting 5 U.S.C. § 557(c)(3)(A) (1996)).                    Although Mabe asks us

to speculate as to the facts on which the ALJ relied, we are not

permitted to guess at the ALJ’s reasoning but may review only

the reasoning the agency provided.                  Addison, 831 F.3d at 256-57.

Given the ALJ’s cursory explanation for its evaluation of the

opinions of Drs. Basheda and Hippensteel as to the existence of

clinical pneumoconiosis, we conclude that the ALJ’s reasoning

thwarts effective appellate review and is simply insufficient to

justify his decision on the pneumoconiosis prong absent further

development.

        Employer     also      challenges     the    ALJ’s      conclusion        that   it

failed to rebut the 15-year presumption under the disability

causation prong.            Because the ALJ’s determination as to this

prong relied exclusively on his disagreement with Drs. Basheda

and     Hippensteel       as   to   the     existence      of    pneumoconiosis-—the

                                             8
reasoning of which is called into question for the reasons we

have already discussed—-we decline to address that issue at this

juncture.

      Accordingly, we grant Employer’s petition for review and

vacate the Board’s decision in part, insofar as it addresses the

operation of the 15-year presumption.           We decline to disturb the

Board’s decision with respect to the timeliness of Mabe’s claim

and   affirm    that   portion    of   the   decision.      We   remand     with

instructions for the Board to return Mabe’s case to the ALJ for

further proceedings consistent with this opinion.                  We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in    the   materials   before   this    court   and

argument would not aid the decisional process.



                                             PETITION FOR REVIEW      GRANTED;
                                                        AFFIRMED      IN PART,
                                                         VACATED      IN PART,
                                                             AND      REMANDED




                                        9